Bobinson, J.
(concurring). This is an application for a mandamus commanding the state auditor to give to each judge of the supreme court a voucher or warrant for the regular allowance of $500 a year to be paid quarterly as provided by the Laws of 1907, chapter 82.
The statute is in effect: Each judge of the supreme court shall receive the sum of $500 per annum for expenses, to be paid quarterly without filing any itemized statement. It is claimed that this act is void because it does not expressly limit the allowance of $500 a year to judges afterwards elected, and it does not limit the allowance to actual expenses. The act gives a definite allowance to be paid quarterly regardless of any expense. At four successive sessions of the legislative assembly an appropriation has been made for the payment of such allowance, and the same has been regularly paid to the judges until the commencement of the present year.
Allowing for argument that the act did apply to judges then in office, it may be divided into two parts, thus:
1. Each judge of the supreme court now in office shall receive the sum of $500 per annum, payable quarterly.
*6312. Each judge of the supreme court who may be hereafter elected to office shall receive the sum of $500 per annum payable quarterly. Now if the statute is held void so far as it relates to the judges then in office, manifestly that is no reason for holding it void as to future judges. As to them it can never be claimed that the effect of the statute was to increase their salary or compensation during their term of office. That is self-evident.
It is claimed that the primary purpose of the act was to reimburse the judges for a part of their expenses, and to fix and limit the amount payable without any accounting or auditing, and that such an act is forbidden by the Constitution. It is true that such acts have been frequently passed and sustained. However, this case in no way relates to the right of judges who held office when the act was passed, and on that question it is needless for the court to express an opinion. As to the judges now in office, there is no ground for questioning the constitutional validity of the act.
This proceeding is not in the nature of an action against the state or the state auditor. It is an application by the state to determine the law for the state auditor, and to require him to perform a plain ministerial duty on which he has no discretion. It is a matter of public right and duty relating to the sovereignty of the state. The state auditor might put the state in a deplorable condition were it permissible for him to refuse a voucher to every state officer for his salary or allowance provided by law. No judge would care to hold office if he had to receive his monthly allowance at the end of a suit in the district court and an appeal to the supreme court, and then by a mandamus proceeding to compel payment.
In regard to the right of Justice Eobinson to sit in the case, he holds it is a matter of manifest duty and necessity for one of the supreme •court judges to sit in every case that comes before this court. Section 100 of the Constitution provides that in case a judge of the supreme court shall be in any way interested in a cause brought before said ■court, the remaining judges of said court shall call one of the district judges to sit with them on the trial of said cause. The Constitution •does not authorize the supreme court judges to improvise a new supreme court composed entirely of district judges. At least one of the .supreme court justices must sit in every case that comes before the *632court. The case really presents no question of law. It is the plain ministerial duty of the state auditor to give each judge of the supreme court a voucher ór warrant for his quarterly allowance accruing since January 1, 1917, as provided by chapter 82, Laws of 1907, and a peremptory mandamus be issued commanding him to give such voucher.